DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (U.S. Patent Publication 2018/0052303).
With regard to independent claim 15, Tang et al teaches an optical imaging lens (page 1, paragraph [0002] and Figure 2A), comprising a first element (Figure 2A, element 210), a second element (Figure 2A, element 220), a third element (Figure 2A, element 230), a fourth element (Figure 2A, element 240), a fifth lens element (Figure 2A, element 250) and a sixth lens element (Figure 2A, element 260) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (Figure 2A, elements 211, 212, 221, 222, 231, 232, 241, 242, 251, 252, 261 and 262, respectively), wherein: the first lens element has positive refractive power (page 7, paragraph [0105], lines 1-2); an optical axis region of the image-side surface of the first lens element is convex (Figure 2A, element 212 and page 7 paragraph [0105], lines 3-4); a periphery region of the object-side surface of the second lens element is convex (Figure 2A, element 221 and page 7 paragraph [0106], lines 1-2 and 6-7, wherein the object-side surface of the second lens has at least one inflection point); an optical axis region of the image-side surface of the fourth lens element is concave (Figure 2A, element 242 and page 7, paragraph [0108], lines 3-4); a periphery region of the image-side surface of the fourth lens element is convex (Figure 2A, element 242 and page 7 paragraph [0108], lines 3-4 and 5-6, wherein the image-side surface of the fourth lens has at least one inflection point); a periphery region of the image-side surface of the sixth lens element is convex (Figure 2A, element 262 and page 7 paragraph [0110], lines 3-4 and 6-7, wherein the image-side surface of the sixth lens has at least one inflection point); lens elements having refracting power of the optical imaging lens consist of the six lens elements described above (Figure 2A); and satisfying eh conditional expression T1/AAG ≥ 1.000, as defined (page 7, Table 3 data).
With regard to dependent claim 16, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens satisfying the conditional expression ALT/(T1+G12) ≤ 3.400, as defined (page 7, Table 3 data).

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Patent Publication 2015/0138425).
With regard to independent claim 1, Lee et al teaches an optical imaging lens (page 1, paragraph [0003] and Figure 1), comprising a first element (Figure 2A, element 101), a second element (Figure 1, element 201), a third element (Figure 1, element 301), a fourth element (Figure 1, element 401), a fifth lens element (Figure 1, element 501) and a sixth lens element (Figure 1, element 601) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (Figure 1, elements 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11 and 12, respectively), wherein: an optical axis region of the image-side surface of the first lens element is convex (Figure 1, element 2 and page 4, Table 1 Radius of curvature data for Surface 2); a periphery region of the object-side surface of the second lens element is convex (Figure 1, element 3 and page 4, Table 1, Radius of curvature data for Surface 3); a periphery region of the image-side surface of the fourth lens element is convex (Figure 1, element 8 and page 4, Table 1, Radius of curvature data for Surface 8); an optical axis region of the object-side surface of the sixth lens element is concave (Figure 1, element 11 and page 4, Table 1, Radius of curvature data for surface 11); a periphery region of the image-side surface of the sixth lens element is convex (Figure 1, element 12 and page 3, paragraph [0061], lines 11-17); lens elements having refracting power of the optical imaging lens consist of the six lens elements described above (Figure 1); and satisfying the conditional expression T1/AAG ≥ 1.000, as defined (page 4, Table 1 data).
With regard to dependent claim 2, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens satisfying the conditional expression ALT/BFL ≥ 2.100, as defined (page 4, Table 1 data).
With regard to dependent claim 5, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens satisfying the conditional expression BFL/AAG ≤ 1.700, as defined (page 4, Table 1 data).
With regard to dependent claim 6, Lee et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens satisfying the conditional expression (T3+T4)/T2 ≤ 3.600, as defined (page 4, Table 1 data).

Claims 1, 3, 4, 7-9, 13-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (U.S. Patent Publication 2019/0391367).
With regard to independent claim 1, Kuo teaches an optical imaging lens (page 1, paragraph [0002] and Figure 17), comprising a first element (Figure 17, element 910), a second element (Figure 17, element 920), a third element (Figure 17, element 930), a fourth element (Figure 17, element 940), a fifth lens element (Figure 17, element 950) and a sixth lens element (Figure 17, element 960) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (page 1, paragraph [0004], lines 6-8), wherein: an optical axis region of the image-side surface of the first lens element is convex (page 21, paragraph [0196], lines 2-3); a periphery region of the object-side surface of the second lens element is convex (page 21, paragraph [0197], lines 2-3 and 7-9); a periphery region of the image-side surface of the fourth lens element is convex (page 21, paragraph [0199], lines 10-11); an optical axis region of the object-side surface of the sixth lens element is concave (page 21, paragraph [0201], lines 2-3); a periphery region of the image-side surface of the sixth lens element is convex (page 21, paragraph [0201], lines 7-8); lens elements having refracting power of the optical imaging lens consist of the six lens elements described above (Figure 17); and satisfying the conditional expression T1/AAG ≥ 1.000, as defined (page 21, Table 17 data).
With regard to dependent claim 3, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens satisfying the conditional expression EFL/(T4+T6) ≥ 4.500, as defined (page 21, Table 17 data).
With regard to dependent claim 4, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens satisfying the conditional expression TL/(T3+T6) ≥ 4.300, as defined (page 21, Table 17 data).
With regard to dependent claim 7, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging lens satisfying the conditional expression (T1+G12+T2)/(T3+G34+T4) ≥ 1.700, as defined (page 21, Table 17 data).
With regard to independent claim 8, Kuo teaches an optical imaging lens (page 1, paragraph [0002] and Figure 17), comprising a first element (Figure 17, element 910), a second element (Figure 17, element 920), a third element (Figure 17, element 930), a fourth element (Figure 17, element 940), a fifth lens element (Figure 17, element 950) and a sixth lens element (Figure 17, element 960) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (page 1, paragraph [0004], lines 6-8), wherein: an optical axis region of the image-side surface of the first lens element is convex (page 21, paragraph [0196], lines 2-3); a periphery region of the image-side surface of the fourth lens element is convex (page 21, paragraph [0199], lines 10-11); an optical axis region of the object-side surface of the sixth lens element is concave (page 21, paragraph [0201], lines 2-3); a periphery region of the image-side surface of the sixth lens element is convex (page 21, paragraph [0201], lines 7-8); lens elements having refracting power of the optical imaging lens consist of the six lens elements described above (Figure 17); and satisfying the conditional expressions T1/AAG ≥ 1.000; and TTL/T1 ≤ 5.100, as defined (page 21, Table 17 data and page 22, paragraph [0205], 9th Embodiment data).
With regard to dependent claim 9, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens satisfying the conditional expression ALT/(T2+T3) ≥ 4.700, as defined (page 21, Table 17 data).
With regard to dependent claim 13, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens satisfying the conditional expression (G45+G56)/G23 ≥ 1.000, as defined (page 21, Table 17 data).
With regard to dependent claim 14, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an optical imaging lens satisfying the conditional expression (T1+T5)(T3+T4) ≥ 2.200, as defined (page 21, Table 17 data).
With regard to independent claim 15, Kuo teaches an optical imaging lens (page 1, paragraph [0002] and Figure 17), comprising a first element (Figure 17, element 910), a second element (Figure 17, element 920), a third element (Figure 17, element 930), a fourth element (Figure 17, element 940), a fifth lens element (Figure 17, element 950) and a sixth lens element (Figure 17, element 960) sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through (page 1, paragraph [0004], lines 6-8), wherein: the first lens element has a positive refractive power (page 21, paragraph [0196, lines 1-2); an optical axis region of the image-side surface of the first lens element is convex (page 21, paragraph [0196], lines 2-3); a periphery region of the object side surface of the second lens element is convex (page 21, paragraph [0197], lines 2-3 and 7-9); an optical axis region of the image-side surface of the fourth lens element is concave (page 21, paragraph [0199], lines 3-4); a periphery region of the image-side surface of the fourth lens element is convex (page 21, paragraph [0199], lines 10-11); a periphery region of the image-side surface of the sixth lens element is convex (page 21, paragraph [0201], lines 7-8); lens elements having refracting power of the optical imaging lens consist of the six lens elements described above (Figure 17); and satisfying the conditional expressions T1/AAG ≥ 1.000, as defined (page 21, Table 17 data).
With regard to dependent claim 16, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens satisfying the conditional expression ALT/(T1+G12) ≤ 3.400, as defined (page 21, Table 17 data).
With regard to dependent claim 19, Kuo teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an optical imaging lens satisfying the conditional expression BFL/(G12+G34+T6) ≥ 2.100, as defined (page 21, Table 17 data).

Allowable Subject Matter
Claims 10-12, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to dependent claims 10-12, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: an optical axis region of the image-side surface of the first lens element is convex; a periphery region of the image-side surface of the fourth lens element is convex; an optical axis region of the object-side surface of the sixth lens element is concave; a periphery region of the image-side surface of the sixth lens element is convex; lens elements having refracting power of the optical imaging lens consist of the six lens elements described above; and satisfying the conditional expressions T1/AAG ≥ 1.000; and TTL/T1 ≤ 5.100, as defined, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression: EFL/(G45+T5) ≤ 5.700, as defined and claimed in dependent claim 10;  (TL+BFL)/(G23+G56) ≤ 11.500, as defined and claimed in dependent claim 11; or AAG/(G45+G56) ≤ 2.500, as defined and claimed in dependent claim 12.
With regard to dependent claims 17, 18 and 20, although the prior art teaches an optical imaging lens, comprising a first element, a second element, a third element, a fourth element, a fifth lens element and a sixth lens element sequentially from an object side to an image side along an optical axis, each of the first, second, third, fourth, fifth and sixth lens element having an object-side surface facing toward the object side and allowing imaging rays to pass through and an image-side surface facing toward the image side and allowing the imaging rays to pass through, wherein: the first lens element has a positive refractive power; an optical axis region of the image-side surface of the first lens element is convex; a periphery region of the object side surface of the second lens element is convex; an optical axis region of the image-side surface of the fourth lens element is concave; a periphery region of the image-side surface of the fourth lens element is convex; a periphery region of the image-side surface of the sixth lens element is convex; lens elements having refracting power of the optical imaging lens consist of the six lens elements described above; and satisfying the conditional expressions T1/AAG ≥ 1.000, as defined, the prior art fails to teach such an optical imaging lens simultaneously satisfying the conditional expression: EFL/(G23+G56) ≤ 10.000, as defined and claimed in dependent claim 17; TL/(T2+G23) ≤ 8.000, as defined and claimed in dependent claim 18; or (G45+T5)/(G34+T4) ≥ 1.700, as defined and claimed in dependent claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
28 April 2022